     Case 3:20-cv-05649-MCR-EMT Document 15 Filed 07/27/21 Page 1 of 3



                                                                          Page 1 of 3

                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

JACOB RYAN FOUST,

        Plaintiff,

v.                                           CASE NO. 3:20cv5649-MCR-EMT

TOBY JAMES DOWN,

     Defendant.
______________________/

                                    ORDER

        The chief magistrate judge issued a Report and Recommendation on June 15,

2021.        ECF No. 14.   Plaintiff was furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). I have made a de novo determination of all

timely filed objections.

        Having considered the Report and Recommendation, and any timely filed

objections thereto, I have determined the Report and Recommendation should be

adopted.

        Accordingly, it is now ORDERED as follows:

        1.     The chief magistrate judge’s Report and Recommendation, ECF No.

14, is adopted and incorporated by reference in this Order.
      Case 3:20-cv-05649-MCR-EMT Document 15 Filed 07/27/21 Page 2 of 3



                                                                            Page 2 of 3




       2.     This case is DISMISSED without prejudice for Plaintiff’s failure to

comply with an order of the court.

       3.     The clerk of court is directed to enter judgment in accordance with this

order and close the case.

       DONE AND ORDERED this 27th day of July 2021.



                                         s/  M. Casey Rodgers
                                        M. CASEY RODGERS
                                        UNITED STATES DISTRICT JUDGE




Case No. 3:20cv5649-MCR-EMT
      Case 3:20-cv-05649-MCR-EMT Document 15 Filed 07/27/21 Page 3 of 3



                                                                   Page 3 of 3




Case No. 3:20cv5649-MCR-EMT
